  Case: Case
        20-50488     Document: 00515614224
             1:17-cv-00163-LY               Page:10/23/20
                               Document 105 Filed 1 Date Page
                                                          Filed: 110/23/2020
                                                                   of 3




                   United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                   TEL. 504-310-7700
CLERK                                                        600 S. MAESTRI PLACE,
                                                                     Suite 115
                                                            NEW ORLEANS, LA 70130

                             October 23, 2020


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 20-50488     Dan De La Cruz v. Bank of New York
                       USDC No. 1:17-CV-163


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk


                                   By: _________________________
                                   Charles B. Whitney, Deputy Clerk
                                   504-310-7679
cc w/encl:
     Mr. Marc Daniel Cabrera
     Mr. Dan Sergio De La Cruz
     Mr. Mark D. Hopkins
     Ms. Shelley Luan Hopkins
Case: Case
      20-50488     Document: 00515614225
           1:17-cv-00163-LY               Page:10/23/20
                             Document 105 Filed 1 Date Page
                                                        Filed: 210/23/2020
                                                                 of 3




             United States Court of Appeals
                  for the Fifth Circuit
                                 ___________

                                  No. 20-50488
                                 ___________

   Dan Sergio De La Cruz,

                                                           Plaintiff—Appellant,

                                       versus

   The Bank of New York, as Trustee of the
   Certificateholders CWABS, Inc., Asset-Backed
   Certificates Series 2005-9,

                                              Defendant—Appellee.
                     ____________________________

                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-163
                    ____________________________

   CLERK'S OFFICE:

            Under 5TH Cir. R. 42.3, the appeal is dismissed as of October 23,
   2020, for want of prosecution. The appellant failed to timely file appellant's
   brief.
     Case: Case
           20-50488     Document: 00515614225
                1:17-cv-00163-LY               Page:10/23/20
                                  Document 105 Filed 2 Date Page
                                                             Filed: 310/23/2020
                                                                      of 3



                                              No. 20-50488


                                                        LYLE W. CAYCE
                                                        Clerk of the United States Court
                                                        of Appeals for the Fifth Circuit



                                               By: _________________________
                                                   Charles B. Whitney, Deputy Clerk

                               ENTERED AT THE DIRECTION OF THE COURT




A True Copy
Certified order issued Oct 23, 2020


Clerk, U.S. Court of Appeals, Fifth Circuit




                                                   2
